1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2
     By:   JOSEPH I. VIGIL (018677)
3          JOSEPH J. BRANCO (031474)
           BRIAN PALMER (023394)
4          Deputy County Attorneys
           vigilj@mcao.maricopa.gov
5          brancoj@mcao.maricopa.gov
           palmeb02@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7    225 West Madison Street
     Phoenix, Arizona 85003
8    Telephone (602) 506-8541
     Facsimile (602) 506-4317
9
     ca-civilmailbox@mcao.maricopa.gov
10   MCAO Firm No. 00032000
11   Attorneys for Defendant Paul Penzone
12                          UNITED STATES DISTRICT COURT
13
                                    DISTRICT OF ARIZONA
14

15   Manuel De Jesus Ortega Melendres,         No. CV-07-2513-PHX-GMS
     on behalf of himself and all others
16   similarly situated;
     et. al.,                                  DEFENDANT PAUL PENZONE’S
17                                             UNOPPOSED MOTION FOR ORDER
                      Plaintiffs,              TERMINATING KNAPP ID
18   and                                       INVESTIGATION
19   United States of America,
20                    Plaintiff-Intervenor,
21   v.
22   Paul Penzone, in his official capacity
     as Sheriff of Maricopa County,
23   Arizona, et. al.,
24                    Defendants.
25

26         Defendant Paul Penzone respectfully requests that the Court enter an order (1)
27   terminating the investigation of 1459 IDs collected by Sergeant Knapp from 2006 to 2010
28


                                               1
1    (“the Knapp IDs”) from the destruction bin in the Property and Evidence Room of the
2    Maricopa County Sheriff’s Office (“MCSO”) (“the Knapp Investigation”) and (2)
3
     implementing the Parties’ agreed upon plan to inform members of the Plaintiff Class of the
4
     results of the Knapp Investigation and provide an opportunity for members of the class to
5

6    retrieve their IDs. Counsel for the Plaintiff Class and Plaintiff-Intervenor have reviewed
7    this motion and have stated to counsel undersigned that they do not oppose it. A form of
8
     order is lodged herewith.
9

10           SUPPORTING MEMORANDUM OF POINTS AND AUTHORITIES
11
        I.      THE KNAPP INVESTIGATION
12
             After discovery of the Knapp IDs in July 2015, the Court ordered that the U.S.
13

14   Marshal’s Office (“USMO”) take possession of them. MCSO’s Professional Standards
15   Bureau (“PSB”) conducted an investigation of the Knapp IDs and determined that 596 of
16
     those IDs belonged to members of the Plaintiff Class (“the Plaintiff Class IDs”). MCSO
17
     and the Monitor agreed that this determination be made based on surnames indicated on the
18

19   Plaintiff Class IDs, unless available evidence indicated otherwise. MCSO researched the

20   Plaintiff Class IDs using various law enforcement and publicly available databases. In
21
     November 2018, at the request of the Monitor, a random sample comprising 25 of the
22
     Plaintiffs Class IDs was selected for log scan searches and other investigative measures.
23

24           MCSO regularly reported to the Monitor regarding the investigation as it progressed,

25   and considered suggestions regarding the investigation’s course from both the Monitor,
26
     counsel for Plaintiff Class and Plaintiff-Intervenor. As the investigation progressed,
27
     Plaintiffs’ counsel and counsel for the United States objected to aspects of MCSO’s
28


                                                  2
1    investigation, and MCSO consulted with them at that time about additional avenues of
2    inquiry. Unfortunately, in Defendant’s view, the investigation has yielded little to no usable
3
     results. At this point, given the age of the Plaintiff Class IDs, the Parties agree that the
4
     matter is stale and further investigation by MCSO is unlikely to yield further results.
5

6       II.      THE PARTIES’ PLAN MOVING FORWARD
7             To ensure that members of the Plaintiff Class are apprised of the Knapp Investigation
8
     and resulting policy changes, and to provide an opportunity for members of the Plaintiff
9
     Class to retrieve their IDs, the Parties have worked together under the Monitor’s guidance
10

11   and have agreed upon the following plan.
12            1. Preservation of the Knapp IDs.
13
              Counsel for the Plaintiff Class objects to the destruction of the Plaintiff Class IDs
14
     upon conclusion of this case, and asserts that members of the Plaintiff Class, in particular
15

16   Somos America, believe that such IDs constitute historical documents about an important

17   chapter in the history of the Latino community in Maricopa County. Counsel for the
18
     Plaintiff Class urges that the Plaintiff Class IDs remain in the custody of the USMO until
19
     this case is concluded, and that Plaintiffs thereafter take custody of the Plaintiff Class IDs.
20
21   Plaintiff-Intervenor has no objection to this proposal.

22            MCSO does have privacy concerns regarding the release of personal identifying
23
     information that may be contained in the Plaintiff Class IDs but will defer to the Court’s
24
     ruling on this matter. All IDs that are not the Plaintiff Class IDs shall also remain in the
25

26   custody of the USMO for the duration of this case, and shall be destroyed within 30 days

27   of the Court’s order terminating this case.
28


                                                    3
1           2. Documentation of the Plaintiff Class IDs.
2           For the purpose of prosecuting its investigation, MCSO made photocopies of the
3
     Plaintiff Class IDs and organized them in an Excel spreadsheet. MCSO has offered to
4
     provide these photocopies and Excel spreadsheet to all Parties. In addition, counsel for
5

6    Plaintiff Class and Plaintiff-Intervenor propose that, at a date and time agreeable to all
7    Parties and the USMO, representatives for Plaintiff Class, Plaintiff-Intervenor and MCSO
8
     will convene at the USMO to organize the Plaintiff Class IDs in alphabetical order and
9
     photograph or scan them. MCSO has no objection to this proposal. All Parties and the
10

11   Monitor will be provided copies of the photographs or scans.
12          3. Publication of information about the Knapp IDs on MCSO’s PSB website.
13
            MCSO will publicize on its PSB website information regarding (a) how Sergeant
14
     Knapp came into possession of the Knapp IDs, (b) the resulting Knapp ID investigation and
15

16   related MCSO policy changes, (c) MCSO’s activities in attempting to identify the owners

17   of the Knapp IDs and (d) how to file a complaint with MCSO pertaining to the Knapp IDs.
18
     MCSO’s PSB website will direct any persons who assert they are members of the Plaintiff
19
     Class who want to make inquiries about the Plaintiff Class IDs to counsel for the Plaintiff
20
21   Class. The website content will not be contingent upon approval by counsel for the Plaintiff

22   Class or Plaintiff-Intervenor, though they reserve the right to raise any objections with the
23
     Monitor and the Court subsequent to the posting of the information on MCSO’s website
24
     and after conferring with MCSO. The Knapp ID information will remain on MCSO’s PSB
25

26   website until the Court terminates this case.

27   ///
28


                                                     4
1           4. Inquiries from members of the Plaintiff Class.
2           If a person makes an inquiry regarding the Plaintiff Class IDs to counsel for the
3
     Plaintiff Class, and such counsel confirms that the person’s name and identifying
4
     information (for example, date of birth or social security number) appears on at least one of
5

6    the Plaintiff Class IDs, MCSO will fully cooperate in ensuring that the person’s ID is
7    returned to him or her, and will investigate any complaint that is lodged with MCSO by the
8
     person in question pursuant to its investigatory policies and procedures. If a member of the
9
     Plaintiff Class makes an inquiry to MCSO regarding the Plaintiff Class IDs, that individual
10

11   will be referred to Plaintiff Class counsel for review as set forth above.
12          5.     Addressing the Knapp IDs at the Monitor’s community meetings.
13
            MCSO will provide a brief presentation regarding the Knapp IDs at specified
14
     community meetings, if requested by the Monitor, who is responsible for arranging such
15

16   meetings. The presentation will mirror the content on MCSO’s PSB website. MCSO’s

17   presentation will not be contingent on approval by counsel for the Plaintiff Class or
18
     Plaintiff-Intervenor.   Counsel for the Plaintiff Class and Plaintiff-Intervenor will be
19
     provided an opportunity to make their own statements about the Knapp IDs during the
20
21   community meetings at which MCSO makes the presentation. MCSO shall be permitted,

22   at its discretion, to respond to statements of counsel for Plaintiff Class and Plaintiff-
23
     Intervenor concerning the Knapp IDs at the meetings.
24
            To ensure that members of the Plaintiff Class have a full opportunity to hear MCSO’s
25

26   Knapp ID presentation, and should the Monitor request that it do so, MCSO will make the

27   presentation at four successive community meetings. Thereafter, MCSO will not be
28


                                                   5
1    required to make the Knapp ID presentation at future community meetings.
2        III.      CONCLUSION
3
              For the forgoing reasons, Defendant Penzone respectfully requests that this
4
     unopposed motion be granted.
5

6             RESPECTFULLY SUBMITTED this 14th day of September 2020.
7                                                         ALLISTER ADEL
                                                          MARICOPA COUNTY ATTORNEY
8
                                                          BY: /s/ Brian Palmer
9                                                             JOSEPH I. VIGIL, ESQ.
                                                              JOSEPH J. BRANCO, ESQ.
10                                                            BRIAN PALMER, ESQ.
                                                              Attorneys for Defendant Paul Penzone
11

12

13

14

15

16                                            CERTIFICATE OF SERVICE
17
            I hereby certify that on September 14, 2020, I caused the foregoing document to be
18   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
     served on counsel of record via the Court’s CM/ECF system.
19

20
     /s/ J. Barksdale
21   S:\CIVIL\CIV\Matters\CJ\2007\Melendres CJ07-0269\Pleadings\Word\KNAPP Motion Final 9.14.20.docx

22

23

24

25

26
27

28


                                                                     6
